Exhibit 10.25

NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
the place of the redacted language. The redacted information has been filed
separately with the Commission.

AMENDMENT NO. 4
TO
LICENSE AGREEMENT

 

 

This Amendment No. 4 (“Amendment 4”), dated May 21, 2007 (“Amendment Effective
Date”) amends the License Agreement (JHU Agrmt. # A00815), effective as of
June 29, 1995 (the “Agreement”) between THE JOHNS HOPKINS UNIVERSITY (“JOHNS
HOPKINS”) and SANGAMO BIOSCIENCES (“LICENSEE”).

As consideration for this Amendment 4, LICENSEE shall pay to JOHN HOPKINS within
thirty (30) days of execution of this Amendment 4, a license amendment fee of
[***] Dollars ($[***]) (“License Amendment Fee”). JOHNS HOPKINS will not submit
an invoice for such License Amendment Fee, which is nonrefundable and shall not
be credited against royalties or other fees.

Capitalized terms used in this Amendment 4, except as otherwise defined herein,
shall have the definitions set forth in the Agreement.

The Agreement is hereby amended as follows:

 

1. The following new definitions are hereby added to Article 1 as new Paragraphs
1.8 and 1.9:

1.8 “First Commercial Sale” shall mean the first sale of a Licensed Product by
LICENSEE or a sublicensee to a third party after receipt of regulatory approval.

1.9 “Research Reagent Field” shall mean the use of zinc finger proteins as
non-therapeutic reagents to modify the genome or nucleic acid or protein
expression of a cell.

 

2. Paragraph 2.3 is hereby deleted in its entirety and replaced with the
following new Paragraph 2.3:

2.3 LICENSEE shall have the right to sublicense all or any part of this license.
With respect to each sublicense in the Research Reagent Field granted by it
under this Agreement, LICENSEE shall do the following:

(a) incorporate the language of Article II (other than Paragraph 2.4), Article
X, and Paragraph 15.4 into each sublicense agreement (but in each case solely to
the extent

 

1

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

such language is applicable to the rights granted in such sublicense agreement),
so that these Articles shall be binding upon the applicable sublicensee as if it
were a party to this Agreement;

(b) include in each such sublicense agreement, language that is reasonably
sufficient to enable LICENSEE to comply with its obligations under Paragraphs
2.4, 5.1, and 5.2 and Articles IX, XIII, and XV (other than Paragraph 15.4); and

(c) obtain an indemnity from the applicable sublicensee in favor of LICENSEE
that is substantially similar in scope of the indemnity set forth in Article
VIII and that includes JOHNS HOPKINS as an indemnified party on the same terms
as LICENSEE.

With respect to each sublicense in any field other than the Research Reagent
Field granted by it under this Agreement, LICENSEE agrees that such sublicense
shall provide that the obligations to JOHNS HOPKINS of Articles II, VIII, IX, X,
XIII, XV and Paragraphs 5.1 and 5.2 of this Agreement shall be binding upon such
sublicensee as if such sublicensee was a party to this Agreement. LICENSEE
further agrees to attach copies of these Articles to such sublicense agreement
and to incorporate these by reference in such sublicense agreement.

 

3. The following new paragraph is hereby added to the Agreement as new Paragraph
2.8:

2.8 Each of LICENSEE’S sublicensee(s) shall have the right to grant further
sublicenses of the sublicense to the Patent Rights granted to it by LICENSEE,
within the scope of such sublicense. Such further sublicenses shall include the
provisions set forth in Paragraph 2.3 of this Agreement that were included in
the sublicense agreement between LICENSEE and sublicensee and such provisions
shall be binding on such further sublicensee as if such further sublicensee were
a party to this Agreement. LICENSEE shall forward a copy of all further
sublicense agreements granted by its sublicense(s) within thirty (30) days of
LICENSEE’s receipt of a copy thereof.

 

4. Paragraph 3.2 is hereby deleted in its entirety and replaced with the
following new Paragraph 3.2:

3.2 LICENSEE’s due diligence milestone shall be as follows:

 

2



--------------------------------------------------------------------------------

(a) LICENSEE shall submit a complete Investigational New Drug application for a
Licensed Product to the U.S. FDA no later than December 31, 2007.

 

5. Paragraph 3.4 is hereby deleted in its entirety and replaced with the
following new Paragraph 3.4:

3.4 In the event that LICENSEE shall have failed to establish its achievement of
the due diligence milestone under Paragraph 3.2 to the reasonable satisfaction
of JOHNS HOPKINS as set forth in Paragraph 3.3 above, JOHNS HOPKINS shall have
the right to terminate this Agreement pursuant to Paragraph 13.3, unless
LICENSEE shall make to JOHNS HOPKINS the following penalty payments: [***]
Dollars ($[***]) in the year of breach and [***] Dollars ($[***]) annually
thereafter until the breach is cured.

The penalty payments described in this Paragraph 3.4 above shall be due within
thirty (30) days following the failure of LICENSEE to achieve the milestone or
cure such failure within the ninety (90) day period set forth in Paragraph 3.3
above. LICENSEE’s obligation to make such penalty payments shall terminate when
the milestone has been met.

 

6. Paragraph 4.1(b) is hereby deleted in its entirety and replaced with the
following new Paragraph 4.1(b):

4.1(b) LICENSEE shall pay to JOHNS HOPKINS:

(i) In lieu of the annual maintenance fees due prior to the Amendment Effective
Date for 1999 through 2007, [***] Dollars ($[***]) within thirty (30) days of
the Amendment Effective Date; and

(ii) Annual maintenance fees of [***] Dollars ($[***]) due on January 1 of each
year starting in 2008.

 

7. Paragraph 4.1(c) (as amended pursuant to Amendment No. 1) is hereby deleted
in its entirety and replaced with the following new Paragraph 4.1(c):

4.1(c) LICENSEE shall also pay to JOHNS HOPKINS a running royalty on Licensed
Products as follows:

 

  (1) For sales of Licensed Products by LICENSEE:

(i) For therapeutic products, [***] Percent ([***]%) of Net Sales;

 

3

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

(ii) For diagnostic products, [***] Percent ([***]%) of Net Sales;

(iii) For research reagent products, [***] Percent ([***]%) of Net Sales;

 

  (2) For sales of Licensed Products by sublicensees or by any sublicensees of
sublicensees:

(i) For therapeutic products, [***] Percent ([***]%) of royalties received by
LICENSEE from sublicensees on account of such sales;

(ii) For diagnostic products, [***] Percent ([***]%) of royalties received by
LICENSEE from sublicensees on account of such sales; and

(iii) For research reagent products, [***] Percent ([***]%) of royalties
received by LICENSEE from sublicensees on account of such sales.

 

8. Paragraph 4.1(e) is hereby deleted in its entirety and replaced with the
following new Paragraph 4.1(e):

4.1(e) LICENSEE shall pay to JOHNS HOPKINS [***] Percent ([***]%) of all Reagent
Service Fees that LICENSEE receives from each sublicensee pursuant to sublicense
agreements entered into after January 1, 2007 for the Patent Rights licensed
under this Agreement, such payment provided to JHU within thirty (30) days of
LICENSEE’s receipt of the relevant payment. Such Research Service Fee is not
subject to the stacking provision of Paragraph 4.2 of this Agreement. For the
purpose of this Paragraph 4.1(e), “Reagent Service Fees” shall mean “all
payments, including but not limited to Success and Milestone Payments, but
excluding (i) initial License Fees, (ii) royalties or other payments made in
connection with the sale of Licensed Products, (iii) loans, (iv) purchase of
equity, (v) purchase of equipment, (vi) FTE funding, (vii) reimbursement of
patent prosecution, maintenance, enforcement or defense expenses, and
(viii) distribution of patent enforcement awards, made by sublicensees for
LICENSEE’s performance of Licensed Processes in the Research Reagent Field,
including the design and manufacture of Licensed Products for use in the
Research Reagent Field.”

 

9. Paragraph 4.4 (as amended pursuant to Amendment No. 1) is hereby deleted in
its entirety and replaced with the following new Paragraph 4.4:

 

4

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

4.4 LICENSEE shall pay to JOHNS HOPKINS a minimum annual royalty on the
following payment schedule:

(a) In lieu of the minimum annual royalty due prior to the Amendment Effective
Date for calendar year 2006, [***] Dollars ($[***]) within thirty (30) days of
the Amendment Effective Date;

(b) [***] Dollars ($[***]) within thirty (30) days of the end of each of
calendar years 2007, 2008 and 2009; and

(c) [***] Dollars ($[***]) within thirty (30) days of the end of each calendar
year, commencing with calendar year 2010 and continuing for each subsequent
calendar year that ends before the termination or expiration of this Agreement;
provided, however, that such payments shall be permanently reduced to [***]
Dollars ($[***]) per year if any of the Patent Rights is revoked, held invalid
or unenforceable, or emerges from re-examination or a similar proceeding with
narrowed claims.

All payments made by LICENSEE pursuant to Paragraphs 4.1(c) and 4.1(e) with
respect to such calendar year shall be credited towards the minimum annual
royalty due for the same calendar year period required by this Paragraph 4.4.
Failure by LICENSEE to pay the minimum annual royalty required by this Paragraph
4.4 shall give JOHNS HOPKINS the right to terminate this Agreement pursuant to
Paragraph 13.3, but such termination shall not reduce any amount due to JHU
prior to termination of this Agreement.

 

10. The following new Paragraph 5.5 is hereby added to Article 5:

5.5 Until LICENSEE or a sublicensee(s) has achieved a First Commercial Sale of a
Licensed Product or has received regulatory approval for a Licensed Product,
whichever comes first, LICENSEE shall provide annual Diligence Reports, due
within thirty (30) days of the end of every calendar year following the
Amendment Effective Date. These Diligence Reports shall describe LICENSEE’s or
any sublicensee’s technical efforts towards meeting diligence obligations under
the terms of this Agreement.

 

11. The following language is hereby added at the end of Paragraph 13.6:

In addition, in the event that JOHNS HOPKINS terminates this Agreement pursuant
to Paragraph 13.1, 13.2, or 13.3, each sublicense granted by LICENSEE which
complies with the sublicense requirements of Paragraph 2.3, is in full force and
effect

 

5

 

*** CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION



--------------------------------------------------------------------------------

and not then in default, will survive such termination of this Agreement and
such sublicensee shall become a direct licensee of JOHNS HOPKINS, provided that
(a) JHU’s obligations to such sublicensee are no greater than JHU’s obligations
to LICENSEE under this Agreement, (b) the scope of such sublicensee’s rights
with respect to the Patent Rights shall remain unchanged and such sublicensee
shall be subject to all other nonfinancial terms and conditions in this
Agreement that apply to such scope of rights, (c) all further sublicenses
granted by such sublicensee prior to termination of this Agreement shall also
survive such termination, (d) such sublicensee (or if there are at such time
more than one such sublicensees, such sublicensees severally and jointly) shall
be required to make any minimum annual royalty payments due pursuant to
Paragraph 4.4 and (e) such sublicensee shall be required to make any other
monetary payment(s) that, had this Agreement not been terminated, LICENSEE would
have been required to make under this Agreement as a result of the activities of
such sublicensee. Each such sublicensee shall be an intended third-party
beneficiary of the preceding sentence. LICENSEE shall notify JOHNS HOPKINS of
each non-defaulted sublicense in existence at the time of termination by JOHNS
HOPKINS pursuant to Paragraph 13.1, 13.2, or 13.3.

 

12. Article XIV is hereby deleted in its entirety and replaced with the
following new Article XIV:

ARTICLE XIV – FORM OF PAYMENT AND NOTICE

14.1 All payments under this Agreement shall be made in U.S. Dollars. Checks are
to be made payable to “The Johns Hopkins University”. Wire transfers may be made
through:

Bank of America

NY, NY

Johns Hopkins University Central Lockbox

Bank of America

100 West 33rd Street

New York, NY 10001

Transit/Routing/ABA number: 026009593

Account Number: 003936830516

Type of Account: Depository

Reference: JHU Tech Transfer

(JHU Agrmt. #A00815)

Attn: Financial Manager

 

6



--------------------------------------------------------------------------------

If needed for international wires:

SWIFT code: BOFAUS3N

CHIPS ABA number: none

LICENSEE shall be responsible for any and all costs associated with wire
transfers.

14.2 All notices or communication required or permitted to be given by either
party hereunder shall be deemed sufficiently given if mailed by registered mail
or certified mail, return receipt requested, or sent by overnight courier, such
as Federal Express, to the other party at its respective address set forth below
or to such other address as one party shall give notice of to the other from
time to time hereunder. Mailed notices shall be deemed to be received on the
third business day following the date of mailing. Notices sent by overnight
courier shall be deemed received the following business day.

If to LICENSEE:

Sangamo BioSciences, Inc.

Point Richmond Tech Center

501 Canal Boulevard, Suite A100

Richmond, California 94804

Attention: Chief Executive Officer

With a copy to:

Cooley Godward Kronish LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306

Attention: Marya A. Postner, Esq.

If to JHU:

Director

Johns Hopkins Technology Transfer

Johns Hopkins University

100 N. Charles Street, 5th Floor

Baltimore, MD 21201

Attn: JHU Agrmt. #A00815

 

13.

Upon receipt by JHU of the License Amendment Fee required for this Amendment 4,
LICENSEE and JOHNS HOPKINS each hereby irrevocably releases and forever
discharges the other party and its past, present and future affiliates,
officers, directors, employees, agents, representatives, successors, and assigns
of and from any and all claims, demands, actions, causes of action,

 

7



--------------------------------------------------------------------------------

 

damages, liabilities and obligations of any kind or nature, past, present or
future, fixed or contingent, direct or indirect, in law or in equity, several or
otherwise, known or unknown, suspected or unsuspected, that relate in any way to
any act or omission of the other party on or prior to the Amendment Effective
Date with respect to the Agreement.

 

14. Except as expressly modified by this Amendment 4, the Agreement, as
previously amended by Amendment Nos. 1, 2 and 3, shall remain in full force and
effect in accordance with its terms. In the event of any conflict in terms
between this Amendment 4, the Agreement and Amendment Nos. 1, 2, and 3, this
Amendment 4 shall govern.

IN WITNESS WHEREOF, this Amendment 4 shall take effect as of the Amendment
Effective Date when it has been executed below by the duly authorized
representatives of the parties.

 

THE JOHNS HOPKINS UNIVERSITY     SANGAMO BIOSCIENCES, INC.

/s/ Wesley D. Blakeslee, J.D.

Wesley D. Blakeslee, J.D.

Executive Director

Johns Hopkins Technology Transfer

   

/s/ David G. Ichikawa

David G. Ichikawa

SVP Business Development

Sangamo BioSciences, Inc.

May 23, 2007

(Date)

   

May 21, 2007

(Date)

 

8